DETAILED ACTION
Claims 1, 3, 5, and 17 rejected under 35 USC § 102.
Claims 2, 4, 6-16, and 18-20 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 3, 5, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al., U.S. PG-Publication No. 2018/0032753 A1.

Claim 1
	Cai discloses a method comprising: in response to an input method editor (IME) receiving at least one text input, determining whether the at least one text input is a privacy word. Cai discloses a computer-implemented method to "provide users of third party IME software with a level of control over the undesirable recording or storing and/or uploading … of the users' sensitive private or personal information." Cai, ¶ 46. Figure 5 illustrates method 300 Id. at ¶¶ 62-65.
	Cai discloses responsive to a determination that the at least one text input is a privacy word, causing the IME to not collect the at least one word for learning usage habits. [FUNCTIONAL LANGUAGE: INTENDED USE] This limitation employs functional language because it recites a feature by what it does rather than by what it is. MPEP 2173.05(g). The broadest reasonable interpretation of this limitation is a step of determining that the at lease one text input is a privacy word, causing the IME to not collect the at least one word. The recitation of an intention for using the collected word "for learning usage habits" has no patentable weight because it merely states an intended use for the collected word. See MPEP 2111.04.
	Cai discloses that at 316, if the "user is entering privacy information an operation … may prevent the IME from recording or storing and/or uploading the identified privacy information relating to the user." Cai, ¶¶ 62-65.
	Cai discloses responsive to a determination that the at least one text input is not a privacy word, causing the IME to collect the at least one word for learning usage habits. [FUNCTIONAL LANGUAGE: INTENDED USE] This limitation employs functional language because it recites a feature by what it does rather than by what it is. MPEP 2173.05(g). The broadest reasonable interpretation of this limitation is a step of determining that the at least one text input is not a privacy word, causing the IME to collect the at least one word. The recitation of an intention for using the collected word "for learning usage habits" has no patentable weight because it merely states an intended use for the collected word. See MPEP 2111.04.
Id. at ¶ 42.

Claim 3
	Cai discloses wherein determining whether the at least one text input is a privacy word comprises: pattern matching the text input with known privacy patterns; and based upon results of the pattern matching, classifying the text input as one of: a privacy word or a neutral word. Cai discloses that the analysis of information input by the user (or already input by the user) for privacy information include "pattern recognition methods." Cai, ¶¶ 55; 59.

Claim 5
	Cai discloses wherein determining that the at least one text input is a privacy word includes performing text classification based upon a machine learning model. Cai discloses that "a machine learning … method may be used to detect is a user has entered into the computer using he keyboard a sensitive piece of information." Cai, ¶¶ 56; 59.

Claim 17
a system comprising: a memory; and one or more processors in communication with the memory and configured to, receive at least one word input to a user interface by a user. Cai discloses a computer-implemented method to "provide users of third party IME software with a level of control over the undesirable recording or storing and/or uploading … of the users' sensitive private or personal information." Cai, ¶ 46. Figure 5 illustrates method 300 "for identifying privacy information of a user who is entering information using network input methods" (e.g. using a third party IME). At 308, "an operation analyzes the information being input by the user (or already input by the user)" and at 312, "a comparison operation checks whether the user is indeed entering privacy information."  Id. at ¶¶ 62-65.
	Cai discloses responsive to a determination that the at least one word is a privacy word, cause the at least one word to not be collected for learning usage habits of the user. [FUNCTIONAL LANGUAGE: INTENDED USE] This limitation employs functional language because it recites a feature by what it does rather than by what it is. MPEP 2173.05(g). The broadest reasonable interpretation of this limitation is a step of determining that the at lease one text input is a privacy word, causing the IME to not collect the at least one word. The recitation of an intention for using the collected word "for learning usage habits" has no patentable weight because it merely states an intended use for the collected word. See MPEP 2111.04.
	Cai discloses that at 316, if the "user is entering privacy information an operation … may prevent the IME from recording or storing and/or uploading the identified privacy information relating to the user." Cai, ¶¶ 62-65.
	Cai discloses responsive to a determination that the at least one word is not a privacy word, cause the at least one word to be collected for learning usage habits of the user. [FUNCTIONAL LANGUAGE: INTENDED USE] This limitation employs functional language 
	Cai discloses that "[i]f the user is not entering privacy information, the method may branch back to the analyze input information operation in block 308." Cai, ¶¶ 62-65. Accordingly, if the method determines that the text input does not contain privacy information, then the IME is able to record, store, and/or upload the input information. Cai discloses that an IME will "tend to improve user input efficiency … by generating popular words used by a particular user, or by personalizing the dictionary of a particular user" i.e. learn usage habits of user. Id. at ¶ 42.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al., U.S. PG-Publication No. 2018/0032753 A1, in view of Kadiyala et al., U.S. PG-Publication No. 2021/0089667 A1.


Claim 2
	Kadiyala discloses filtering out a stop word upon determining that the at least one text input includes the stop word. Kadiyala discloses "a method that performs data classification for personally identifiable information (PII) … based on statistical techniques and natural language processing." Kadiyala, ¶¶ 5-6. Figure 1 illustrates an exemplary method for data classification of PII data, comprising step 120 applying term frequency-inverse document frequency techniques, that "may be used for stop-words filtering in various subject fields." Id. at ¶¶ 25-26.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlling user input to an IME of Cai to incorporate stop-words filtering as taught by Kadiyala. One of ordinary skill in the art would be motivated to integrate stop-words filtering into Cai, with a reasonable expectation of success, in order to increase text classification performance by filtering unimportant data to reduce the amount of data processed. See Kadiyala, ¶ 20


	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al., U.S. PG-Publication No. 2018/0032753 A1, in view of Tandecki et al., U.S. PG-Publication No. 2021/0049421 A1.

Claim 4
	Tandecki discloses wherein determining that the at least one text input is a privacy word comprises performing text classification by performing a dictionary lookup. Tandecki discloses classification modules using dictionaries, pattern matching, and a neural network (i.e. machine Id. at ¶ 81. An exemplary dictionary module 202 "may include a listing or words/phrases and associated definitions" and "may identify one or more proposed classifications." Id. at ¶¶ 46-47.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlling user input to an IME of Cai to incorporate the dictionary for classifying words and phrases to determine PII as taught by Tandecki. One of ordinary skill in the art would be motivated to integrate the dictionary for classifying words and phrases to determine PII into Cai, with a reasonable expectation of success, in order to avoid improper classification of data by using the dictionary techniques "to determine a final classification for the data. With a greater degree of accuracy." Tandecki, ¶¶ 32; 34.


	Claims 6-9, 11-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al., U.S. PG-Publication No. 2018/0032753 A1, in view of Tandecki et al., U.S. PG-Publication No. 2021/0049421 A1, further in view of Morrison et al., U.S. PG-Publication No. 2017/0353423 A1.

Claim 6
	Cai discloses a method comprising: receiving at least one word input to a user interface; and determining whether the at least one word is a privacy word. Cai discloses a computer-Id. at ¶¶ 62-65.
	Cai discloses responsive to a determination that the at least one word is a privacy word, causing the at least one word to not be collected for learning usage habits of the user. [FUNCTIONAL LANGUAGE: INTENDED USE] This limitation employs functional language because it recites a feature by what it does rather than by what it is. MPEP 2173.05(g). The broadest reasonable interpretation of this limitation is a step of determining that the at lease one text input is a privacy word, causing the IME to not collect the at least one word. The recitation of an intention for using the collected word "for learning usage habits" has no patentable weight because it merely states an intended use for the collected word. See MPEP 2111.04.
	Cai discloses that at 316, if the "user is entering privacy information an operation … may prevent the IME from recording or storing and/or uploading the identified privacy information relating to the user." Cai, ¶¶ 62-65.
	Cai does not expressly disclose determining a text category to which the at least one word belongs; and determining whether the at least one word is a privacy word based on the determined text category.
	Tandecki discloses determining a text category to which the at least one word belongs; and determining whether the at least one word is a privacy word based on the determined text category. Tandecki discloses classification modules using dictionaries, pattern matching, and a neural network (i.e. machine learning) to determine classifications for data. Tandecki, ¶¶ 33; 44. In one embodiment, "each classification can indicate whether the classification includes personally-identifiable information (PII) 508." Id. at ¶ 81. An exemplary dictionary module 202 "may include a listing or words/phrases and associated definitions" and "may identify one or more proposed classifications." Id. at ¶¶ 46-47.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlling user input to an IME of Cai to incorporate the dictionary for classifying words and phrases to determine PII as taught by Tandecki. One of ordinary skill in the art would be motivated to integrate the dictionary for classifying words and phrases to determine PII into Cai, with a reasonable expectation of success, in order to avoid improper classification of data by using the dictionary techniques "to determine a final classification for the data. With a greater degree of accuracy." Tandecki, ¶¶ 32; 34.
	Cai-Tandecki does not expressly disclose determining whether the at least one word is a privacy words based on the determined text category and at least one privacy preference of the user.
	Morrison discloses determining whether the at least one word is a privacy words based on at least one privacy preference of the user. Morrison discloses methods "for electronic communications … providing mechanism for variable and/or associated-based privacy." Morrison, ¶ 11. In one embodiment, the variable privacy mechanism are configured "to modify dialog content rendering based on pertinent variable privacy criteria" including "automated … redaction." Users of the method "may configured privacy words within user-associated profiles Id. at ¶ 18. Figures 45A-D illustrates user interface "for specifying profile-associated privacy words." A user "may enter a privacy word in field 4530, and select a corresponding classification of the privacy word in picker field 4535," wherein the specified classification is subsequently utilized "to identify a pseudonymous substitution for the privacy word in untrusted content views." Id. at ¶¶ 243-244. Accordingly, the user submitted privacy word is a privacy preference of the user comprising at least a word and a corresponding classification.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify he method of controlling user input to an IME of Cai-Tandecki to incorporate the variable privacy mechanism allowing for user input privacy words and classifications as taught by Morrison. One of ordinary skill in the art would be motivated to integrate the variable privacy mechanism into Cai-Tandecki, with a reasonable expectation of success, in order to provide user customization enabling "users to exercise control over identification of personal content for removal from public views." Morrison, ¶ 245; See Also ¶ 18 (variable privacy mechanism allows users to specify "words that a user believes to be personally identifiable").

Claim 7
	Cai discloses responsive to a determination that the at least one word is not a privacy word, causing the at least one word to be collected for learning usage habits of the user. [FUNCTIONAL LANGUAGE: INTENDED USE] This limitation employs functional language because it recites a feature by what it does rather than by what it is. MPEP 2173.05(g). The 
	Cai discloses that "[i]f the user is not entering privacy information, the method may branch back to the analyze input information operation in block 308." Cai, ¶¶ 62-65. Accordingly, if the method determines that the text input does not contain privacy information, then the IME is able to record, store, and/or upload the input information. Cai discloses that an IME will "tend to improve user input efficiency … by generating popular words used by a particular user, or by personalizing the dictionary of a particular user" i.e. learn usage habits of user. Id. at ¶ 42.

Claim 8
	Morrison, in view of Tandecki, suggests wherein the at least one privacy preference includes at least one text category specified by the user as being private. Morrison discloses enabling a user to specify a classification corresponding to a privacy word. Morrison, ¶¶ 243-244. Tandecki discloses that "each classification can indicate whether the classification includes personally-identifiable information (PII) 508." Tandecki, ¶ 81. One of ordinary skill in the art would recognize that the user provided word classification of Morrison could be used as a classification indicating PII as taught by Tandecki.

Claim 9
wherein the at least one privacy preference includes at least one word specified by the user as being private. Figures 45A-D illustrates user interface "for specifying profile-associated privacy words." A user "may enter a privacy word in field 4530, and select a corresponding classification of the privacy word in picker field 4535," wherein the specified classification is subsequently utilized "to identify a pseudonymous substitution for the privacy word in untrusted content views." Id. at ¶¶ 243-244.

Claim 11
	Tandecki discloses wherein determining a text category to which the at least one word belongs includes matching the at least one word to a privacy pattern. Tandecki discloses classification modules using dictionaries, pattern matching, and a neural network (i.e. machine learning) to determine classifications for data. Tandecki, ¶¶ 33; 44.

Claim 12
	Tandecki discloses wherein determining a text category to which the at least one word belongs includes searching a dictionary for the at least one word, the dictionary including word-label pairs, wherein a word-label pair indicates a text category associated with a word. Tandecki discloses classification modules using dictionaries, pattern matching, and a neural network (i.e. machine learning) to determine classifications for data. Tandecki, ¶¶ 33; 44. In one embodiment, "each classification can indicate whether the classification includes personally-identifiable information (PII) 508."  An exemplary dictionary module 202 "may include a listing or words/phrases and associated definitions" and "may identify one or more proposed classifications." Id. at ¶¶ 46-47.

Claim 18
	Tandecki discloses wherein the determination that the at least one word is a privacy word is based on text classification of the at least one word. Tandecki discloses classification modules using dictionaries, pattern matching, and a neural network (i.e. machine learning) to determine classifications for data. Tandecki, ¶¶ 33; 44. In one embodiment, "each classification can indicate whether the classification includes personally-identifiable information (PII) 508." Id. at ¶ 81. An exemplary dictionary module 202 "may include a listing or words/phrases and associated definitions" and "may identify one or more proposed classifications." Id. at ¶¶ 46-47.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlling user input to an IME of Cai to incorporate the dictionary for classifying words and phrases to determine PII as taught by Tandecki. One of ordinary skill in the art would be motivated to integrate the dictionary for classifying words and phrases to determine PII into Cai, with a reasonable expectation of success, in order to avoid improper classification of data by using the dictionary techniques "to determine a final classification for the data. With a greater degree of accuracy." Tandecki, ¶¶ 32; 34.
	Cai-Tandecki does not expressly disclose wherein the determination that the at least one word is a privacy word is based on text classification of the at least one word and at least one privacy preference of the user.
	Morrison discloses wherein the determination that the at least one word is a privacy word is based on at least one privacy preference of the user. Morrison discloses methods "for electronic communications … providing mechanism for variable and/or associated-based Id. at ¶ 18. Figures 45A-D illustrates user interface "for specifying profile-associated privacy words." A user "may enter a privacy word in field 4530, and select a corresponding classification of the privacy word in picker field 4535," wherein the specified classification is subsequently utilized "to identify a pseudonymous substitution for the privacy word in untrusted content views." Id. at ¶¶ 243-244. Accordingly, the user submitted privacy word is a privacy preference of the user comprising at least a word and a corresponding classification.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlling user input to an IME of Cai-Tandecki to incorporate the variable privacy mechanism allowing for user input privacy words and classifications as taught by Morrison. One of ordinary skill in the art would be motivated to integrate the variable privacy mechanism into Cai-Tandecki, with a reasonable expectation of success, in order to provide user customization enabling "users to exercise control over identification of personal content for removal from public views." Morrison, ¶ 245; See Also ¶ 18 (variable privacy mechanism allows users to specify "words that a user believes to be personally identifiable").

Claim 19
wherein the text classification is based on a hierarchical text classification workflow, the hierarchical text classification workflow includes one or more of a stop word filtering, a pattern matching, a dictionary lookup, and use of a machine learning model. Tandecki discloses classification modules using dictionaries, pattern matching, and a neural network (i.e. machine learning) to determine classifications for data. Tandecki, ¶¶ 33; 44.

Claim 20
	Morrison discloses wherein the at least one privacy preference includes at least one text category specified by the user as being private or at least one word specified by the user as being private. Figures 45A-D illustrates user interface "for specifying profile-associated privacy words." A user "may enter a privacy word in field 4530, and select a corresponding classification of the privacy word in picker field 4535," wherein the specified classification is subsequently utilized "to identify a pseudonymous substitution for the privacy word in untrusted content views." Id. at ¶¶ 243-244.


	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al., U.S. PG-Publication No. 2018/0032753 A1, in view of Tandecki et al., U.S. PG-Publication No. 2021/0049421 A1, further in view of Morrison et al., U.S. PG-Publication No. 2017/0353423 A1, further in view of Kadiyala et al., U.S. PG-Publication No. 2021/0089667 A1.

Claim 10
wherein the at least one word does not include a stop word. Kadiyala discloses filtering out a stop word upon determining that the at least one text input includes the stop word. Kadiyala discloses "a method that performs data classification for personally identifiable information (PII) … based on statistical techniques and natural language processing." Kadiyala, ¶¶ 5-6. Figure 1 illustrates an exemplary method for data classification of PII data, comprising step 120 applying term frequency-inverse document frequency techniques, that "may be used for stop-words filtering in various subject fields." Id. at ¶¶ 25-26.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlling user input to an IME of Cai-Tandecki-Morrison to incorporate stop-words filtering as taught by Kadiyala. One of ordinary skill in the art would be motivated to integrate stop-words filtering into Cai-Tandecki-Morrison, with a reasonable expectation of success, in order to increase text classification performance by filtering unimportant data to reduce the amount of data processed. See Kadiyala, ¶ 20


	Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al., U.S. PG-Publication No. 2018/0032753 A1, in view of Tandecki et al., U.S. PG-Publication No. 2021/0049421 A1, further in view of Morrison et al., U.S. PG-Publication No. 2017/0353423 A1, further in view of Williams, U.S. PG-Publication No. 2021/0124800 A1.

Claim 13
wherein determining a text category to which the at least one word belongs comprises: determining a sequence of words based on the at least one word. Williams discloses methods "for automatically scrubbing sensitive data … from text data such that non-sensitive information can be extracted, stored, and used by organizations." Williams, ¶ 13. In one embodiment, the method "may parse the text data using a sliding window mechanism." The method "may place the sliding window on the first word(s) of the text data, and may analyze the word(s) within the sliding window." Williams describes an example embodiment wherein "the sliding window has a size to include three words," and after analysis, the "system may slide the sliding window by three words in the text data to include the next three words in the text data." Id. at ¶¶ 20-22. The window is a three word sequence based on the first word.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlling user input to an IME of Cai-Tandecki-Morrison to incorporate a sliding window as taught by Williams. One of ordinary skill in the art would be motivated to integrate a sliding window into Cai-Tandecki-Morrison, with a reasonable expectation of success, in order to "enable accurate identification … of sensitive data without excessively removing other non-sensitive data that might be useful." Williams, ¶ 66.
	Tandecki discloses determining a text category associated with the sequence of words using a machine learning model. Tandecki discloses classification modules using dictionaries, pattern matching, and a neural network (i.e. machine learning) to determine classifications for data. Tandecki, ¶¶ 33; 44. In one embodiment, "each classification can indicate whether the classification includes personally-identifiable information (PII) 508." Id. at ¶ 81. An exemplary Id. at ¶¶ 46-47.

Claim 15
	Williams discloses wherein the sequence of words does not include a privacy word. Figure 6 illustrates an example of identifying sensitive data using a three word size sliding window. Williams, ¶ 64. The sequence of words comprising "is a great" does not contain any sensitive data.

Claim 16
	Williams discloses wherein the sequence of words includes a sequence of three words. Williams describes an example embodiment wherein "the sliding window has a size to include three words," and after analysis, the "system may slide the sliding window by three words in the text data to include the next three words in the text data." Id. at ¶¶ 20-22. The window is a three word sequence based on the first word.


	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al., U.S. PG-Publication No. 2018/0032753 A1, in view of Tandecki et al., U.S. PG-Publication No. 2021/0049421 A1, further in view of Morrison et al., U.S. PG-Publication No. 2017/0353423 A1, further in view of Williams, U.S. PG-Publication No. 2021/0124800 A1, further in view of Kadiyala et al., U.S. PG-Publication No. 2021/0089667 A1.

Claim 14
	Kadiyala discloses wherein the sequence of words does not include a stop word. Kadiyala discloses "a method that performs data classification for personally identifiable information (PII) … based on statistical techniques and natural language processing." Kadiyala, ¶¶ 5-6. Figure 1 illustrates an exemplary method for data classification of PII data, comprising step 120 applying term frequency-inverse document frequency techniques, that "may be used for stop-words filtering in various subject fields." Id. at ¶¶ 25-26.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlling user input to an IME of Cai-Tandecki-Morrison-Williams to incorporate stop-words filtering as taught by Kadiyala. One of ordinary skill in the art would be motivated to integrate stop-words filtering into Cai-Tandecki-Morrison-Williams, with a reasonable expectation of success, in order to increase text classification performance by filtering unimportant data to reduce the amount of data processed. See Kadiyala, ¶ 20


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        March 18, 2022